DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a preprocessing module”, “a first deep learning module”, etc. in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Detection of Motorcyclists without Helmet in Videos using Convolutional Neural Networks” by Vishnu et al. (hereinafter ‘Vishnu’).
In regards to claim 1, Vishnu teaches a preprocessing module, for receiving a first plurality of frames and for determining whether to delete at least one of the first plurality of frames according to an event detection, to generate a second plurality of frames according to the determination for the first plurality of frames; (See Vishnu Section III(A), Vishnu teaches moving object using motion.)
a first deep learning module, coupled to the preprocessing module, for receiving the second plurality of frames and for determining whether to delete at least one of the second plurality of frames according to a plurality of features of the second plurality of frames, to generate a third plurality of frames according to the determination for the 
a second deep learning module, coupled to the first deep learning module, for receiving the third plurality of frames, to generate a plurality of prediction outputs of the third plurality of frames. (See Vishnu Section III(D), Vishnu teaches detecting motorcyclists with or without helmets from frames with motorcyclists.) 

In regards to claim 3, Vishnu teaches wherein the first plurality of frames are generated for a streaming or a video.  (See Vishnu Section III(A)).

In regards to claim 4, Vishnu teaches wherein the event detection comprises at least one of a motion detection and an object detection. (See Vishnu Section III(A)).

In regards to claim 5, Vishnu teaches  wherein the preprocessing module processes one of the first plurality of frames, if the one of the first plurality of frames is determined not to be deleted. (See Vishnu Section III(A)(B)).

In regards to claim 6, Vishnu teaches wherein the operation of processing the one of the first plurality of frames comprises at least one of a noise reduction, a downscaling operation, an adaptive histogram equalization, an image quality enhancement and a cropping operation. (See Vishnu Section III(A)(B)).



In regards to claim 8, Vishnu teaches wherein a second time period between the first deep learning module receiving the second plurality of frames and generating the third plurality of frames is smaller than a third time period between the second deep learning module receiving the third plurality of frames and generating the plurality of prediction outputs. (See Vishnu Section IV(A), Vishnu teaches tasks of the first CNN is easier compared to second CNN.)

In regards to claim 9, Vishnu teaches wherein a first time period between the preprocessing module receiving the first plurality of frames and generating the second plurality of frames is equal to or smaller than a fourth time period between successive frames of the first plurality of frames.  (See Vishnu Section III(A)(B)(C)).

In regards to claim 10, Vishnu teaches wherein a second time period between the first deep learning module receiving the second plurality of frames and generating the third plurality of frames is equal to or smaller than a fourth time period between successive frames of the first plurality of frames.  (See Vishnu Section IV(A), Vishnu teaches tasks of the first CNN is easier compared to second CNN.)

In regards to claim 11, Vishnu teaches wherein computational complexity of the preprocessing module is smaller than computational complexity of the second deep learning module. (See Vishnu Section III(A)(B)(C)).

In regards to claim 12, Vishnu teaches wherein computational complexity of the first deep learning module is smaller than computational complexity of the second deep learning module. (See Vishnu Section IV(A), Vishnu teaches tasks of the first CNN is easier compared to second CNN.)

In regards to claim 13, Vishnu teaches wherein the first deep learning module and the second deep learning module are convolutional neural networks (CNNs). (See Vishnu Figure 1).

In regards to claim 14, Vishnu teaches wherein the CNNs comprise at least one of a convolution layer, a max pooling layer, an activation function layer and a fully connected layer.  (See Vishnu Section (B) and (D)).

In regards to claim 15, Vishnu teaches wherein the plurality of prediction outputs are one-hot vectors. (See Vishnu Figure 3).



In regards to claim 17, Vishnu teaches wherein the plurality of prediction outputs are for tracking an event of the third plurality of frames. (See Vishnu Section III(D)).

In regards to claim 18, Vishnu teaches wherein the plurality of prediction outputs are for counting a number of an event of the third plurality of frames. (See Vishnu Section IV(A)).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 2, the applied art does not expressly teach “further comprising: an adaptive buffer, coupled to the second deep learning module, for storing the plurality of prediction outputs, wherein a size of the adaptive buffer is determined according to a number of at least one frame comprising an event, and the at least one frame is comprised in the first plurality of frames.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTPAL D SHAH whose telephone number is (571)272-5729. The examiner can normally be reached M-F: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UTPAL D SHAH/Primary Examiner, Art Unit 2665